Case 1:17-cr-00232-EGS Document 129-7 Filed 10/24/19 Page 1 of 9
Case 1:17-cr-00232-EGS Document 129-7 Filed 10/24/19 Page 2 of 9




                                                         DOJSCO-700021207
Case 1:17-cr-00232-EGS Document 129-7 Filed 10/24/19 Page 3 of 9
Case 1:17-cr-00232-EGS Document 129-7 Filed 10/24/19 Page 4 of 9




                                                         DOJSCO-700021209
Case 1:17-cr-00232-EGS Document 129-7 Filed 10/24/19 Page 5 of 9




                                                         DOJSCO-700021210
Case 1:17-cr-00232-EGS Document 129-7 Filed 10/24/19 Page 6 of 9




                                                         DOJSCO-700021211
Case 1:17-cr-00232-EGS Document 129-7 Filed 10/24/19 Page 7 of 9




                                                         DOJSCO-700021212
Case 1:17-cr-00232-EGS Document 129-7 Filed 10/24/19 Page 8 of 9
Case 1:17-cr-00232-EGS Document 129-7 Filed 10/24/19 Page 9 of 9
